Citation Nr: 1226399	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment reaction with anxiety and depression, prior to July 29, 2005.

2.  Entitlement to a rating in excess of 50 percent for adjustment reaction with anxiety and depression, from September 1, 2005 to August 23, 2010.

3.  Entitlement to a rating in excess of 70 percent for depressive disorder with anxiety disorder (formerly adjustment reaction with anxiety and depression) from August 24, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from May 13, 1998 to October 30, 1998. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied a rating in excess of 50 percent for adjustment reaction with anxiety and depression.  The Veteran filed a notice of disagreement (NOD) in September 2005, and the RO issued a statement of the case (SOC) in December 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2006. 

In a December 2005 rating decision, the RO granted a temporary, 100 percent rating for a period of psychiatric hospitalization from July 29, 2005 to August 31, 2005 (pursuant to 38 C.F.R. § 4.29), and continued the 50 percent) from September 1, 2005. 

In his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO; in March 2006 he requested a Board video-conference hearing instead of an in-person hearing at the RO.  The requested video-conference hearing was scheduled in March 2007, but the Veteran failed to appear.  The hearing notice was not returned from the United States Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011). 

In April 2010, the Board remanded both claims then on appeal to the RO, via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  After completing the requested development, in a November 2011 rating decision, the AMC recharacterized the psychiatric disability claim as depressive disorder with anxiety disorder, and awarded an increased, 70 percent rating effective August 24, 2010.   The AMC continued to deny higher ratings before and after that date (as reflected in a December 2011 supplemental SOC (SSOC)), and returned the appeal to the Board for further appellate consideration.

As higher ratings for Veteran's service-connected psychiatric disability are assignable at each stage (i.e., before July 29, 2005, from September 1, 2005 through  August 23, 2010, and from August 24, 2010), and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as regards higher ratings for psychiatric disability as encompassing the first three matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also, as explained in further detail in the remand below, in correspondence received in August 2010 and in statements elsewhere in the record, the Veteran has asserted that he is unable to work due to his service-connected psychiatric disability; the appeal has now been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Further, the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in an October 1998 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2011, the Veteran filed a VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

Finally, in June 2012, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the claims for higher ratings for service-connected psychiatric disability is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the April 2005 claim for increase, and prior to July 29, 2005, the Veteran's psychiatric symptoms primarily included low mood; feelings of sadness, guilt, and helplessness; sleep problems; very low energy level; poor to fair appetite; poor concentration and motivation; and persistent worry with periodic thoughts of suicide, but no serious suicidal thinking until May 2005 when he superficially cut his left wrist with a razor blade; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  From September 1, 2005 through August 23, 2010, the Veteran's psychiatric symptoms primarily included depressed mood, sleep problems, difficulty concentrating, compulsive shopping and hypersexuality, anxiety, racing thoughts, and occasional panic symptoms; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

4.  From August 24, 2010 through October 30, 2011, the Veteran's psychiatric symptoms primarily included restless, fatigued, tense psychomotor activity; constricted affect; anxious, depressed, dysphoric mood; easily distracted and short attention span; ruminations and frequent worrying in thought content; and impaired memory; collectively, these symptoms are indicative of no more than reduced reliability and productivity.

5.  Since October 31, 2011, the Veteran's psychiatric symptoms have primarily included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; inability to establish and maintain effective relationships; and suicidal ideation; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.

6.  The schedular criteria have been adequate to rate the Veteran's service-connected psychiatric disability at all times pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for adjustment reaction with anxiety and depression, prior to July 29, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9440 (2011). 

2.  The criteria for a rating in excess of 50 percent for adjustment reaction with anxiety and depression, from September 1, 2005 through August 23, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9440 (2011).

3.  The criteria for a rating in excess of 70 percent for depressive disorder with anxiety disorder, from August 24, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9440 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, the March 5, 2005 SOC set forth the criteria for higher ratings for psychiatric disability other than eating disorders (the timing and form of which suffices for Dingess/Hartman. 

Thereafter, a March 2007 post-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  An, August 2010 provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for higher ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. 

After issuance of the above-noted letters, and opportunity for the Veteran to respond, the November 2011 rating decision and December 2011 SSOC reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, the reports of VA examinations, and lay statements.  Also of record and considered in connection with the appeal are the various statements submitted by the Veteran and by his current and former representatives on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with any claim for higher rating, prior to appellate consideration, is required.  As requested by the Board in its April 2010 remand , the RO arranged for the Veteran to undergo VA examination in September 2010 and October 2011, and obtained  ongoing VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

On VA examination in April 2005, the Veteran described persistent low mood; feelings of sadness, guilt, and helplessness; difficulty falling and staying asleep; very low energy level; poor to fair appetite; poor concentration and motivation; and persistent worry.  He endorsed periodic thoughts of suicide, but no serious suicidal thinking since September 2004, and some sporadic feelings of hopelessness.  He denied any history of homicidal ideation.  He indicated that he was in a common law relationship of five years and that he had worked for most of his life in the construction trades, last working approximately two months ago.  Reported mental status examination findings included clear, logical, and goal-directed speech; orientation to three spheres; normal memory, intellectual functions, and cognitive functions; moderately low mood with sad and flat affect; high anxiety level; no evidence of psychotic thinking, although the Veteran reported a history of brief [psychotic] thoughts that occur once or twice per week on average; and fair insight and judgment.  Diagnoses were major depressive disorder, recurrent, moderate severity; opioid dependence, active; and cocaine dependence, active; and a GAF score of 48 was assigned.

In a VA emergency room psychiatry note dated in May 2005 approximately three weeks after the April 2005 VA examination, the Veteran stated that he had felt suicidal for the past month and took a razor blade to his left wrist earlier in the day and began cutting, hoping he would bleed to death.  His fiancée discovered him and urged him to stop cutting and go to the emergency room.  On examination, he had multiple superficial linear lacerations on his left wrist.  He stated that he uses drugs whenever he feels depressed or anxious, but that this behavior worsens his mood once he begins to withdraw; he reported frequent withdrawal symptoms.  He indicated that he wanted treatment for depression and anxiety so he would not turn to drugs.  On mental status examination, he appeared disheveled and had track marks, mood was depressed, affect was anxious, and insight and judgment were impaired.  The impression was opiate dependence and [substance induced mood disorder], and the assigned GAF score was 25.  He was admitted for inpatient treatment and discharged two and a half weeks later after detoxification.  Beginning the day after admission until his discharge, he consistently denied suicidal ideation and contracted for safety.

The Veteran received inpatient VA treatment beginning on July 29, 2005 after telling his mother that he tried to kill himself by taking pills and shooting a large amount of heroin.  As noted, he was granted a temporary, 100 percent rating for a period of psychiatric hospitalization from July 29, 2005 to August 31, 2005.

Outpatient VA treatment records dated from September 2005 to January 2006 reflected regular appointments with an addiction psychiatrist and a substance abuse treatment program (SATP) psychiatric clinical nurse specialist.  In a September 2005 psychiatry note, the Veteran was noted to be doing very well in treatment with negative urine drug screens and his mood disorder was under fair control.  He described his mood as depressed at times, but the psychiatrist noted that he appeared slightly hypomanic.  On mental status examination, he was fully oriented; speech was normal in tone and volume, but rate was a little rapid; affect was full range and appropriate; thought content was logical and goal directed; there were no hallucinations or delusions; there was no suicidal or homicidal ideation; judgment and insight were fair; and cognition was intact.  The assessment was questionably hypomanic.  

In a November 2005 psychiatry note, the Veteran complained of compulsive shopping and hypersexuality.  On examination, speech was slightly pressured.  The assessment was slightly hypomanic, and he was started on Lithium.  In a follow-up note, the psychiatrist noted that the Veteran seemed much less anxious and rapid since starting Lithium about 10 days earlier and remarked that she was impressed with the efficacy of Lithium in the Veteran.  During a SATP appointment later in November 2005, the Veteran reported a significant improvement in mood and behaviors since starting Lithium.  His mood was described as euthymic.  In an SATP treatment plan note later that day, reported objective findings included pressured speech, restless motor activity, and expansive mood.  The diagnosis included adjustment disorder, depressive disorder, and rule out bipolar [II disorder], and a GAF score of 55 was assigned.  In January 2006, he told his VA psychiatrist that he decreased his Lithium on his own because of daytime sedation.

During a January 2006 VA mental disorders examination, the Veteran reported that since being placed on methadone and being referred for outpatient treatment, he was sleeping better, and his mood and appetite had improved.  His outlook was described as positive, as evidenced by entry into a VA educational program and vocational rehabilitation training for massage therapy.  He also reported joining a gym and a church.  He stated that he obsesses about everything, worries about things that are not under his control, and becomes too "intense" about things, especially things he enjoys.  

Objective findings on mental status examination included urgent, intense, and somewhat rambling speech; cooperative, but very tense [interaction]; generally euthymic mood; anxious affect and expression; over-productive, but goal-directed and logical thought processes; thought content devoid of any psychotic material; no suicidal or homicidal ideation; orientation to time, person, and place; average intelligence; and fair judgment.  The examiner remarked that the Veteran had achieved five months in recovery from heroin and cocaine dependence; however, with an increase in recovery time, there had been a corresponding increase in manic symptoms, including pressured speech, racing thoughts, distractibility, increased goal-directed activity, and excessive involvement in pleasurable activities.  The examiner added that although the Veteran was experiencing these symptoms as ego-syntonic, they had the potential for being very disabling.  The diagnosis was bipolar disorder, and a GAF score of 50 was assigned.

In a January 2006 VA psychiatry note, the Veteran complained of daytime sleepiness and that symptoms of compulsiveness and hypersexuality had returned.  Mental status examination findings were similar to those reported in September 2005; however, speech was not pressured, and mood appeared to be euthymic.

In correspondence dated in February 2006, the Veteran stated that he obsesses about many things and has difficulty concentrating.  He indicated that side effects from his medications make it difficult to focus and stay awake.

In a February 2006 statement, the Veteran's VA psychiatrist, reported that the Veteran suffered from bipolar disorder, mixed state and opioid dependence.  The psychiatrist indicated that the Veteran's bipolar disorder had been only partially responsive to pharmacotherapy and that Lithium makes him somnolent to the degree that he is unable to function in school.  She stated that the Veteran's speech remains pressured with some flight of ideas; there were no signs of psychosis, but thoughts were very rapid; he has significant compulsivity and suffers from hypersexuality; his insight is fair and judgment is reduced; and at the same time that he has hypomanic symptoms, he frequently has a depressed mood.  The psychiatrist estimated his GAF score at 40.

In a February 2006 statement, a certified massage therapist, M. B., related that at times the Veteran drifts off throughout the five-hour school day due to his medication.  She stated that the medicine limits his activities throughout the day, and she believed that the Veteran must do one thing at a time.  She believed the Veteran would do very well in the field of massage therapy.

In a February 2006 VA treatment record, the Veteran's psychiatrist noted that the Veteran still has sleepiness, but is managing it.  Approximately three weeks after the VA psychiatrist prepared the letter describing the Veteran's symptomatology and estimated his current GAF score as 40, a February 2006 SATP treatment plan note, which was acknowledged by the same VA psychiatrist, detailed that the Veteran had pressured speech, restless motor activity, and expansive mood on examination, and a GAF score of 50 was assigned.  

In a telephone contact with the Veteran in August 2006, he reported feeling overwhelmed the past few days and causing a self-inflicted wound to his arm one day earlier.  He strongly denied suicidal intent or ideation, but was advised to go to the emergency room for clinical assessment.  In an August 2006 SATP note, he stated that he was using heroin again, but was still taking Lithium regularly.  During a psychiatry appointment the same day, he was observed to have two three-inch full thickness lacerations on the left arm.  He stated that he had been suicidal, but was not presently.  Mental status examination findings were similar to those previously reported.  The assessment was in distress because of psychosocial stresses and drug abuse; suicidal crisis, however, is past and seemed to have been a gesture.  During a psychiatry visit about a week later, he admitted that he cut himself while high to manipulate a psychiatric admission, but never followed through; the psychiatrist concluded that this was not a suicide attempt as she had feared.  The Veteran added that he had done this before and he knew he could not die by cutting his skin in this way.  He stated that he thought the police were coming when he was high on cocaine and that a psychiatric admission would be better than going to jail.  Reported objective findings included circumstantial and repetitive thought content, poor judgment, and insight nil.  The assessment was borderline personality disorder versus antisocial personality disorder.

An SATP follow-up note dated in September 2006 indicates that the Veteran was not currently compliant with clinical appointments or prescribed medications, and he had been granted a leave of absence from massage school and hoped to reenter the program after substance abuse rehabilitation and recovery.  On mental status examination, mood was neutral and insight and judgment were impaired with substance abuse.  The diagnosis included depressive disorder and bipolar II and a GAF score of 40 was assigned. 

In November 2006, the Veteran presented to the Wilkes-Barre VA Medical Center for Suboxone induction (treatment for opiate dependence).  Reported mental status examination findings included the following: spontaneous, relevant, and coherent; neutral mood; affect appropriate speech content; eating well, sleeps fair; no psychomotor retardation; denied suicidal and homicidal ideation; no hallucinations, delusions, or loosening of association noted; memory including recent, remote, immediate recall and judgment not clinically impaired; and insight and motivation fair.  The assessment was opiate dependence for Suboxone induction, polysubstance dependence, and bipolar disorder II.  He was admitted and discharged two days later after being detoxified without withdrawal complication; he was noted to be medically and psychiatrically stable at discharge.

A December 2006 mental health note indicated that the Veteran was attacked and robbed at gunpoint two weeks ago and subsequently had some nightmares and mood lability.  He denied psychosis or suicidal ideation.  Mental status examination findings were similar to those reported in November 2006, but his mood was described as a bit anxious.  In February 2007, he stated that he has occasional panic and that he took his mother's Ativan one week ago.  Reported mental status findings were similar to those recently reported.

In March 2007, the Veteran presented to a VA psychiatry appointment with his mother, who stated that he had a long history of anxiety and frequently becomes so anxious that he is unable to function well.  The Veteran complained of continued insomnia due to ongoing anxiety.  Reported mental status examination findings included the following: oriented to person, place, and time; rather angry and frustrated by his own symptoms and perceived lack of progress; coherent, relevant, and goal directed but rather argumentative and defensive; and fair memory, concentration, attention span, judgment, and insight.  He denied suicidal or homicidal ideation but did admit to feeling extremely anxious and unhappy about his situation.  The assessment was anxiety disorder not otherwise specified (NOS) and opioid dependence in remission.

Progress notes dated from July 2007 to January 2008 were received from a private psychiatrist in November 2010.  The Veteran's primary complaint was initial and middle insomnia in addition to symptoms of anxiety, headaches, decreased ability to concentrate, and impairment of his work abilities.  The diagnoses included polymorphic anxiety disorder with possible subtle bipolar Type 2 diathesis.  Examination findings noted that he appeared anxious, but not manic and not particularly depressed.  With trials and management on various medications, the Veteran reported improved sleep, racing mind that had quieted, and more stable moods.  He denied suicidal ideation.

The Veteran met with a different VA psychiatrist in November 2007.  He reported sleeping better on a reduced dose of Seroquel with just a little bit of a hangover in the morning from the medication and having difficulty getting thoughts out of his head.  He stated that he was in a relationship and that his mother was supportive of him.  He stated that he been sober for several months without Suboxone and stayed busy in a social circle to keep from falling back into bad habits.  He denied thoughts of hurting himself or anyone else.  On mental status examination, he was alert and oriented times three; speech was relevant and coherent; thoughts were organized and content was appropriate with some negativity and some ruminative-type thinking; mood was mildly depressed; affect was consistent; grooming was casual with very good hygiene; there were no involuntary movements; judgment and insight were fairly good; and there were no audio or visual hallucinations.  He denied suicidal or homicidal ideation and reported occasional sleep disruption.  The diagnosis was anxiety disorder NOS and history of bipolar disorder.

In a December 2007 VA psychiatry note, the Veteran reported overdosing the day before on heroin.  At the time he denied suicidal gesture, but presently stated that he was seeking to end his life because he was unable to deal with anxiety.  Reported objective findings included depressed mood, flat affect, and guarded speech content.  There was no evidence of hallucinations, delusions, or loosening of association; memory and judgment were not clinically impaired; and insight and motivation were fair.  The assessment was opiate dependence continuous use in withdrawal and depressive disorder with suicidal gesture.  During an initial assessment the following day, affect was blunted, mood was depressed with mood lability, and he reported poor sleep.  The diagnosis was opioid dependence, mixed bipolar disorder, and recent suicide gesture, and a GAF score of 40 was assigned.  He was admitted for treatment and discharged six days later to a VA substance abuse residential rehabilitation treatment program (SARRTP) with improved mild depression and mood lability and no suicidal ideation, and a GAF score of 55.  

On admission to the SARRTP program in December 2007, the Veteran participated in a suicide risk assessment.  Reported mental status examination findings included the following: mostly neutral, somewhat low mood; restricted affect; mood incongruence due to not appearing very upset when talking about his extensive psychiatric history; goal-directed speech with low volume and normal rate; coherent thinking; fair insight and okay judgment; no overt psychotic symptoms; and no disordered thinking.  The Veteran denied current suicidal ideation; however, the psychologist noted that the Veteran said he was not suicidal immediately before his last inpatient psychiatric admission although he engaged in suicidal behavior within a week of the last admission.  The clinical impression was that the Veteran appeared to be at elevated risk for suicidal behavior when actively using heroin and when severely depressed.  His risk was reportedly lowered when in a structured environment and when he is clean and sober.  Treatment records showed participation in the program and that the Veteran was discharged approximately three weeks later in January 2008.

Subsequent VA treatment records dated from February 2008 to November 2009 reflected that the Veteran abstained from drugs and alcohol; reported good sleep, appetite, and energy level; was noted to have a stable mood with no lability or dysphoria; was compliant with medications and reported that they were effective; participated in a compensated work therapy program to seek competitive employment and authorized a counselor to contact a potential employer on his behalf to disclose for tax purposes his Veteran status and anxiety disorder, which was reported as "very much under control;" joined a church and began doing some volunteer work with a homeless population; and was noted to be doing well.  A GAF score of 65 was assigned in May 2009.  A July 2009 compensated work therapy discharge note reflected that the Veteran reported that he had been working part-time since June 2009 as a sales associate, but he was concerned about the solvency of his employer and whether the store would remain open.  

In a December 2009 mental health note, his urine drug screen from November 2009 was noted to be positive for THC (Tetrahydrocannabinol).  The Veteran denied use and stated it may be from second-hand pot smoke.  He continued to report stable mood with no lability or dysphoria, good sleep and appetite, and no suicidal ideation or psychotic thoughts.  Mental status examination findings were nearly identical to those reported in November 2006 when he presented to Wilkes-Barre VAMC for Suboxone induction.  In a May 2010 mental health note, he admitted to infrequent THC use, and mental status examination findings remained unchanged.  In a July 2010 mental health note, he reported "very much difficulty sleeping," admitted to taking Xanax from a family member to get some sleep, and stated that he was feeling well on his medications but had tremors for the past month or so.  In late July 2010, his previous urine screen was reported as positive for THC, alcohol, and benzodiazepines.  He stated that he was still struggling with sleep.  Mental status examination findings were similar to those previously reported, but mood was described as neutral, anxious but not agitated.

In the April 2010 remand, the Board noted that service connection has been awarded for adjustment reaction with anxiety and depression, but treatment records reflect diagnoses of nonservice-connected bipolar disorder and opioid dependence.  Accordingly, the Board requested that a VA psychiatrist or psychologist provide a medical opinion as to whether it is medically possible to distinguish the symptoms and effects of the Veteran's adjustment reaction with anxiety and depression from his nonservice-connected bipolar disorder, opioid dependence, and/or any other nonservice-connected psychiatric disability identified on examination.  

In correspondence received on August 24, 2010, the Veteran stated that he suffers from anxiety and depression as well as insomnia, which makes keeping jobs very difficult.  He reported that side effects from the medications he takes make it quite difficult to get out of bed some days.

During a September 2010 VA mental disorders examination, the Veteran reported close relationships with his girlfriend and parents as well as supportive relationships with several friends.  He stated that he reads frequently, listens to music, and uses his computer.  He identified present psychiatric symptoms to include headaches; dizziness; frequent, severe insomnia and fatigue; frequent, moderate to severe anxiety or nervousness and worrying; occasional panic symptoms; irritability or anger; social avoidance; frequent, moderate to severe depressed mood; decreased motivation; racing thoughts; and impaired concentration and short-term memory functioning.  He stated that his anxiety and mood symptoms began during military service.  He denied recent impulsive behavior.  He reported that he had not been able to continue at his jobs due to the stress he experiences and his severe sleep problems.

Reported objective findings included the following: restless, fatigued, tense psychomotor activity; spontaneous, clear, coherent speech; cooperative, attentive attitude; constricted affect; anxious, depressed, dysphoric mood; easily distracted and short attention span; orientation to person, time, and place; thought process unremarkable; ruminations and frequent worrying in thought content; no delusions or hallucinations; understands outcome of behavior and that he has a problem [intact judgment and insight]; no inappropriate behavior observed; no obsessive or ritualistic behavior; no homicidal or suicidal thoughts; fair impulse control; and mildly impaired remote, recent, and immediate memory, which the examiner summarized as "significant problems with memory functioning."  Psychological testing included the Millon Clinical Multiaxial Inventory-III (MCMI-3), which reflected "significant anxiety and mood (depression) symptoms, as well as disorganized thinking, somatic distress, and feelings of emotional alienation."  The examiner believed the test results were valid.  

The diagnosis was dysthymic disorder; anxiety disorder NOS; opioid dependence (in Suboxone treatment); cannabis abuse (episodic); and cocaine, alcohol, and benzodiazepine abuse, each in remission.  The assigned GAF score was 52.  The examining clinical psychologist summarized that the Veteran presents with moderately severe problems in his functioning, e.g., his chronic work-related problems.  He added that the Veteran did not have a total occupational and social impairment due to mental disorders, but had occupational and social impairment resulting in deficiencies in thinking (due to problems with concentration and short-term memory); work problems due to anxiety and fatigue; chronic mood problems due to depression and irritability and anger.  The examiner also concluded that there was reduced reliability and productivity due to subjective symptoms that the Veteran had reported.  

The examining clinical psychologist also opined that the Veteran appears to have developed significant anxiety and mood (depression) problems during his military service, which became chronic.  He stated that the Veteran's substance abuse problems developed after his military service.  The examiner also opined that dysthymic disorder and anxiety disorder NOS appear to be the current manifestations of the Veteran's service-connected conditions (adjustment disorder) and reasoned that adjustment disorder appears to have progressed into a dysthymic disorder and an anxiety disorder based upon a review of his extensive treatment documentation, the results of psychometric testing, and an interview with the Veteran.

An October 2010 private psychiatric evaluation report (received in November 2010) indicates that the Veteran complained of anxiety and insomnia; diminished energy; racing mind; panic feelings when thinking about bad things from the past, stating that he was sexually attacked four or five years ago and also mugged; symptoms suggestive of panic attacks, but did not describe them exactly in that fashion, and feeling hopeless and helpless with passive suicidal ideation at times.  He did not endorse periods of euphoria or mania or actually severe depression as much as he did unrelenting chronic and constant anxiety symptoms.  On mental status examination, speech was coherent and productive, affect was anxious, mood was described as anxious, thought processes were linear and non-psychotic, there was no evidence of delusions or hallucinations, he was not particularly paranoid and was oriented times three, cognition was grossly intact, and insight and judgment were fair.  He admitted to passive suicide ideation at times.  The diagnostic impression was mixed anxiety disorder with prominent elements of generalized anxiety disorder; posttraumatic stress disorder (PTSD), panic disorder, and social anxiety.  Rule out possible subtle bipolar disorder type 2 was also diagnosed.  

The Veteran was afforded an additional VA mental disorders examination on October 31, 2011; the report was completed using a VA Disability Benefits Questionnaire.  The examiner indicated that he reviewed the claims file and opined that it was not medically possible to adequately distinguish the symptoms and effects of the service-connected chronic adjustment disorder from the nonservice-connected history of bipolar disorder, opioid dependence, characterological deficits, and other nonservice-connected psychiatric disabilities.  Therefore, the findings on the present examination were rendered with respect to the Veteran's overall psychiatric impairment.  

The examiner checked the following boxes of symptoms that applied to the Veteran's diagnoses: depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; inability to establish and maintain effective relationships; and suicidal ideation.  The examiner summarized that the Veteran presented with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and assigned a GAF score of 50.

As noted, a November 2011 rating decision by the AMC increased the assigned rating for depressive disorder with anxiety disorder to 70 percent, effective August 24, 2010.  The AMC noted that this was the date the claim for increase in benefits was received.  In fact, August 24, 2010 was the date that the Veteran's claim for a TDIU was received, and that matter is addressed in the Remand, below.  

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Historically, in a January 1999 rating decision, the Veteran was granted service connection for adjustment reaction and an initial 10 percent rating was assigned, effective October 31, 1998.  In a February 2004 decision, the RO granted a 50 percent rating for adjustment reaction with anxiety and depression, effective December 15, 2003.  The RO notified the Veteran of a review VA examination in April 2005 and continued the 50 percent rating in the May 2005 rating decision on appeal.  However, in December 2005, the RO assigned a temporary total rating for adjustment reaction with anxiety and depression for the periods from September 17, 2004 to November 30, 2004 and from July 29, 2005 to August 31, 2005, on the basis of hospitalization (as reflected in a December 2005 rating decision), and continued the previously assigned 50 percent rating before and after the periods of hospitalization.  Finally, in a November 2011 rating decision, the AMC assigned a 70 percent rating for depressive disorder with anxiety disorder from August 24, 2010.

As the RO and AMC have already assigned staged ratings for the Veteran's psychiatric disability, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating of the disability is warranted.

The RO assigned the ratings for the Veteran's service-connected psychiatric disability under Diagnostic Code 9440.  However, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected adjustment reaction with anxiety and depression (later recharacterized as depressive disorder with anxiety disorder), the medical evidence reflects other psychiatric diagnoses.  Where it is not possible to distinguish the effects of non-service-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders-as the October 2011 VA examiner concluded-the Board has considered all of his psychiatric symptoms in evaluating his service-connected depressive disorder and anxiety disorder.

Also, it is noted that, in evaluating the disability under consideration, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for psychiatric disability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A.  Period Prior to July 29, 2005

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 50 percent for the Veteran's adjustment reaction with anxiety and depression is not warranted at any point prior to July 29, 2005. 

The aforementioned medical evidence reflects that, prior to the Veteran's admission for psychiatric inpatient treatment in July 2005, the Veteran's psychiatric symptoms primarily included low mood; feelings of sadness, guilt, and helplessness; sleep problems; very low energy level; poor to fair appetite; poor concentration and motivation; and persistent worry with periodic thoughts of suicide, but no serious suicidal thinking until May 2005 when he superficially cut his left wrist with a razor blade; which have resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impaired insight and judgment; and disturbances of motivation and mood.

At no pertinent point prior to July 29, 2005 did the Veteran's adjustment reaction with anxiety and depression meet the criteria for at least the next higher, 70 percent, rating.  As noted above, under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the objective medical evidence does not show such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or inability to establish and maintain effective relationships that are characteristic of the 70 percent rating.

Rather, the medical evidence of record from this period indicates that the Veteran maintained a five-year common law relationship, and thus, was able to maintain social and family relationships.  

The Board acknowledges that the medical evidence from this period reflects that the Veteran apparently attempted suicide in May 2005 and appeared disheveled and had track marks, appeared depressed with an anxious affect, and had impaired insight and judgment; the impression was opiate dependence and substance induced mood disorder, and the Veteran was admitted to the VA hospital at that time for detoxification.  However, the evidence does not reflect impairment to the level contemplated in the 70 percent rating, as noted above, because the objective findings during this period still more nearly approximate the criteria outlined for a 50 percent rating such as flattened affect, impaired judgment, and disturbances of motivation and mood.  

The Board further finds that none of the GAF scores assigned prior to July 29, 2005 provides a basis for assigning a higher rating.  As indicated, the Veteran was assigned the following scores during this period: 48 on VA examination in April 2005 and 25 in May 2005 when he was admitted for detoxification after superficially cutting his left wrist. 

According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 21 to 30 are indicative of behavior that is considerably influenced by delusions or hallucinations OR serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  The Board finds that GAF score of 48, reflecting serious symptoms, is consistent with the currently assigned 50 percent rating.

The Board acknowledges that the GAF score of 25 on admission to a VA Medical Center in May 2005 for detoxification following an apparent suicide attempt could be considered suggestive of a higher rating.  However, the Board notes that on VA examination three weeks earlier, the Veteran endorsed only periodic thoughts of suicide, but no serious suicidal thinking since September 2004.  Furthermore, the Veteran denied any suicidal ideation from the day after his admission in May 2005 until his discharge.  Therefore, the evidence does not appear to reflect a preoccupation with suicide.  Similarly, at no time during this period was the Veteran's behavior shown to be considerably influenced by delusions or hallucinations, characterized by incoherent or grossly inappropriate behavior, or an inability to function in almost all areas.  

Under the circumstances of this case, the Board finds that, for the period prior to July 29, 2005, the Veteran's adjustment reaction with anxiety and depression has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

B.  Period from September 1, 2005 through August 23, 2010

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 50 percent for the Veteran's adjustment reaction with anxiety and depression is not warranted at any point from September 1, 2005 through August 23, 2010. 

The aforementioned medical evidence reflects that the Veteran's psychiatric symptoms primarily included depressed mood, sleep problems, difficulty concentrating, compulsive shopping and hypersexuality, anxiety, racing thoughts, and occasional panic symptoms, which have resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; rapid or pressured speech; occasional panic attacks; mildly impaired memory; some impaired insight and judgment; and disturbances of motivation and mood.

During the same period, however, the Veteran also experienced some intermittent improvement in symptoms.  He reported improved sleep, mood, and appetite; joining a gym, a church, a vocational rehabilitation program, and a compensated work therapy program; volunteering with a homeless population; and he achieved a period of sobriety for several months.  Objective medical evidence is consistent with his reported improvements and included stable mood and medicine compliance.

At no point during the period from September 1, 2005 through August 23, 2010, did the Veteran's adjustment reaction with anxiety and depression meet the criteria for at least the next higher, 70 percent, rating.  Considering the criteria for a 70 percent rating under the General Rating Formula, the objective medical evidence does not show such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant, although it has been pressured and rapid at times; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships; which are characteristic of the 70 percent rating.

Rather, the medical evidence of record from this period indicates that the Veteran maintained some supportive relationships and began several new social activities such as joining a church, a gym, training programs, and volunteering, and thus, was able to establish and maintain social and family relationships.  

The Board acknowledges that the Veteran presented with a self-inflicted wound on his arm in August 2006 and described overdosing on heroin in December 2007 in an attempt to end his life.  However, the Veteran's statements to VA medical providers suggest that both of these suicide attempts or gestures, in fact, may not have been sincere.  In August 2006 he admitted that he cut his arm while high on cocaine, knowing that he would not die in this way, to avoid going to jail and to manipulate a psychiatric admission instead.  He also admitted to doing this in the past.  Similarly, in December 2007 he reported overdosing on heroin the day before and denied suicidal ideation; however, he subsequently stated that he had been trying to end his life.  Due to the Veteran's conflicting statements, the Board cannot conclude that either the August 2006 or the December 2007 behaviors represent a suicide attempt or gesture. 

The Board further finds that none of the GAF scores assigned from September 1, 2005 through until August 23, 2010, provides a basis for assigning a higher rating.  As indicated, the Veteran was assigned the following scores during this period: 50 during VA treatment in January 2006 and February 2006, 40 as estimated in a February 2006 letter from a VA psychiatrist, 40 during VA treatment in September 2006 and December 2007, and 65 during VA treatment in May 2009. 

As noted above, according to DSM-IV, GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Finally, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board acknowledges that the score of 40 as estimated by a VA psychiatrist in a February 2006 letter and during VA treatment in September 2006 and December 2007-which indicates some impairment in reality testing or communication or major impairment in several areas, could be considered suggestive of a higher rating.  The Board notes that the February 2006 GAF score of 40 rendered by a VA psychiatrist in a letter was an estimation and not based on a current mental status examination.  Moreover, GAF scores of 50 were assigned on VA examination in January 2006 and in February 2006, shortly before and shortly after the psychiatrist estimated the current GAF score in the letter; both scores of 50 were based on objective findings, and the VA psychiatrist signed the February 2006 treatment note, acknowledging the objective findings and assigned GAF score.  Therefore, the Board finds the GAF scores of 50 assigned in January 2006 and later in February 2006 hold more probative value than the February 2006 estimated score of 40 because they were based on objective examination findings.

The Board also notes that the GAF score of 40 in September 2006 and December 2007 was, in each instance, assigned in the context of substance abuse.  The earlier VA treatment record reflected impaired insight and judgment with substance abuse on mental status examination, while the December 2007 score was rendered shortly after the Veteran reported overdosing on heroin.  However, those scores do not reflect the severity of symptoms identified by the DSM-IV as indicative of such a score, and such symptoms are not otherwise reflected during the time frame in question, particularly in light of the fact that the Veteran provided conflicting statements during these two time periods as to whether his cutting and overdose behavior was related to suicidal ideation.  

In any event, the Board emphasizes that a GAF score is not dispositive of the evaluation question; rather as indicated above, the symptoms shown provide the primary basis for an assigned rating.  Here, as indicated above, for the period in question, the Veteran primarily exhibited symptoms typically associated with a 50 percent rating during this time period.  Hence, the assigned GAF scores of 40 are not considered accurate indicators of the level of psychiatric impairment throughout the period.   
Instead, the Board finds that the GAF scores of 50, reflecting moderate symptoms, during VA treatment, are more consistent with the 50 percent rating assigned during this time period.  Here, the Veteran had some possible suicidal ideation; he reported occasional panic and some significant compulsivity and hypersexuality; and objective findings have shown a frequently depressed and anxious mood and affect with periods of some significant improvement, which generally corresponded with his abstinence from cocaine and heroin.  In addition, the May 2009 GAF score of 65, indicative of some mild symptoms, is consistent with the Veteran's reported improved sleep and energy level, stable mood, and participation in educational and community activities during this time period. The GAF score of 65, in particular, appears to reflect even less impairment than that contemplated in the assigned, 50 percent rating for this period.  Hence, these GAF scores clearly provide no basis for higher rating.

Therefore, under the circumstances of this case, the Board finds that for the period from September 1, 2005 through August 23, 2010, the Veteran's psychiatric disability more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  Again, as the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

C.  Period from August 24, 2010

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 70 percent for the Veteran's depressive disorder with anxiety disorder is not warranted at any point since August 24, 2010. 

The aforementioned medical evidence reflects that on VA examination in September 2010, the Veteran's psychiatric disability was manifested by restless, fatigued, tense psychomotor activity; constricted affect; anxious, depressed, dysphoric mood; easily distracted and short attention span; ruminations and frequent worrying in thought content; and mildly impaired remote, recent, and immediate memory, which was characterized as "significant problems with memory functioning."  The Board finds that these manifestations of his psychiatric disability on VA examination in September 2010 appear to more nearly approximate the criteria for a continued 50 percent rating.

Notably, the record on VA examination in September 2010 does not reflect current suicidal ideation; obsessional rituals, including any that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships, the criteria for a 70 percent rating.

The Board also observes that in the November 2011 rating decision in which the RO increased the assigned rating for the Veteran's psychiatric disability to 70 percent, the AMC indicated that assigned effective date of August 24, 2010 was the date of the Veteran's claim for an increase in benefits.  In fact, the claim for an increased rating was already on appeal, and the Veteran's correspondence in August 2010 described some of his psychiatric symptoms, side effects from medications, and his difficulty in "keeping jobs" as a result. 

Although the clinical findings on VA examination in September 2010 and the assigned GAF of 52 for overall moderate symptoms appears to more nearly approximate the criteria for no more than a 50 percent rating the Board will not disturb the favorable finding with respect to the increased 70 percent rating or with respect to the assigned effective date of August 24, 2010.

However, on VA examination on October 31, 2011, the psychologist summarized that the Veteran presented with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Such impairment is consistent with a 70 percent rating.  The examiner's report reflects that the Veteran's psychiatric disability was manifested by depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; inability to establish and maintain effective relationships; and suicidal ideation.  A GAF score of 50, indicative of serious symptoms, was assigned.

Although the October 31, 2011 VA examination report appears to contain minimal subjective information elicited from the Veteran and no detail or elaboration of the symptoms identified by the checked boxes, the Board resolves any doubt regarding the assigned 70 percent rating already effective since August 24, 2010, including on VA examination on October 31, 2011.

However, at no point since August 24, 2010, has  the Veteran's service-connected psychiatric disability  met the criteria for a total, 100 percent, rating.  

As noted above, under the General Rating Formula, a 100 percent schedular rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  As none of these or similar symptoms indicative of total occupational and social impairment have been identified since August 24, 2010, including during either VA examination during this time period, a 100 percent rating is not warranted.

Under the circumstances of this case, the Board finds that, since August 24, 2010, the Veteran's depressive disorder with anxiety disorder has more nearly approximated the criteria for the 70 percent rather than 100 percent rating.  See 38 C.F.R. § 4.7.  

D.  All Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the Veteran's service-connected psychiatric disability has been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the December 2005 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2011); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all relevant periods.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's service-connected psychiatric disability, pursuant to Hart, and that higher ratings for the period prior to July 29, 2005, from September 1, 2005 through August 23, 2010, and from August 24, 2010, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for any period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

A rating in excess of 50 percent for adjustment reaction with anxiety and depression, prior to July 29, 2005, is denied.

A rating in excess of 50 percent for adjustment reaction with anxiety and depression from September 1, 2005 through August 23, 2010, is denied.

A rating in excess of 70 percent for depressive disorder with anxiety disorder from August 24, 2010, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the TDIU claim remaining on appeal is warranted. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Veteran has not met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU until the rating for his psychiatric disability was increased effective August 24, 2010.  Prior to this date, his psychiatric disability-the only disability for which service connection has been awarded--was rated as 50 percent disabling, prior to July 29, 2005, and from September 1, 2005 through August 23, 2010. 

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)). 

During the pendency of his appeal, the Veteran has asserted that his psychiatric disability interferes with his ability to be employed.  Thus, he appears to raise the matter of his entitlement to a TDIU in the context of his claim for higher rating.  Given this, the claim for a TDIU is essentially a component of the claim for higher rating.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU-and completing the action pertinent to such claim-the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to psychiatric disability, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

While the matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate a claim for a TDIU, and should specify what evidence VA will provide and what evidence the Veteran is to provide.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to psychiatric disability.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to psychiatric disability in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


